Exhibit 10.2

STANDSTILL AGREEMENT

This Agreement is entered into as of December 16, 2013 ( the “Agreement”), by
and between (i) Bulldog Investors, LLC, a Delaware limited liability company,
and including its members, officers, successors, agents, employees, assigns,
current or future affiliates and affiliated persons and any entities controlled
directly or indirectly by any of the foregoing, or with respect to which such
person exercises voting discretion, whether such entities now exist or are
organized in the future (collectively referred to herein as “Bulldog”), and (ii)
JAVELIN Mortgage Investment Corp., a Maryland corporation and including its
directors, officers, successors, agents, employees, assigns, current or future
affiliates and affiliated persons and any entities controlled directly or
indirectly by any of the foregoing, or with respect to which such person
exercises voting discretion, whether such entities now exist or are organized in
the future (“JMI” or the “Company” and together with Bulldog, the “Parties” and
individually a “Party”).

WHEREAS, agents of JMI and of Bulldog have engaged in various communications
concerning the Company;

WHEREAS, Bulldog is deemed to beneficially own shares of common stock, par value
$0.001 per share, of the Company (the “Common Stock”) totaling, in the
aggregate, approximately 900,000 shares on the date hereof;

WHEREAS, the Company and Bulldog have reached an agreement with respect to
certain matters related to the Company’s 2014 annual meeting of stockholders,
including any adjournment or postponement thereof (the “2014 Annual Meeting”),
and certain other matters, as provided in this Agreement; and

WHEREAS, concurrently herewith, the Parties have entered into the Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements and representations contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, agree as
follows:

Section 1.

Standstill Provisions.

1.1

Bulldog hereby withdraws (i) its Rule 14a-8 liquidation shareholder proposal for
the 2014 Annual Meeting and will not seek to resubmit it, and (ii) its advance
notice letter relating to nominations and a share repurchase proposal for the
2014 Annual Meeting and will not seek to resubmit it.

1.2

Bulldog covenants and agrees that it will not, directly or indirectly, alone or
in concert with others, take any of the actions set forth below:

(i)

engage in any “solicitation” of “proxies” or become a “participant” in any such
“solicitation” as such terms are defined in Regulation 14A under the Securities
Exchange Act of 1934 (including, without limitation, any solicitation of
consents to call a special meeting of shareholders or other action by written
consent) with respect to securities of JMI or any company advised by ARMOUR
Residential Management LLC or an affiliate thereof, excluding any company of
which ARMOUR Residential Management LLC or an affiliate thereof is newly
appointed as the adviser thereof subsequent to the date of this Agreement and
prior to such appointment Bulldog holds shares in such company (an “ARMOUR
company”), or otherwise indicate support or approval for shareholder proposals
or shareholder nominations related to any ARMOUR company;

(ii)

form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) not in existence prior to the date hereof
with respect to the securities of any ARMOUR company;

(iii)

deposit any securities of any ARMOUR company in any voting trust or subject them
to any arrangement or agreement with respect to the voting of any securities of
any ARMOUR company, other than a voting trust, arrangement or agreement
controlled by Bulldog;

(iv)

submit nominations or seek, encourage, recommend, finance or urge any person to
submit nominations for the election or removal of directors with respect to any
ARMOUR company;

(v)

make any proposal or seek, encourage, recommend, finance or urge any person to
make any proposal for consideration by shareholders at any annual or special
meeting of shareholders of any ARMOUR company;

(vi)

seek, alone or in concert with others, representation on the Board of Directors
of any ARMOUR company (including the Board, each, an “ARMOUR company Board”);




--------------------------------------------------------------------------------




(vii)

encourage any party unrelated to Bulldog to vote on any matter other than as
recommended by an ARMOUR company Board;

(viii)

otherwise act, alone or in concert with others, to seek to control or influence
the management, Board or policies of an ARMOUR company;

(ix)

threaten to bring or pursue, or bring or pursue any suit, regulatory action or
proceeding against any ARMOUR company, any ARMOUR company Board or any Board
member of any ARMOUR company, or any of their affiliates, other than for alleged
violations of this Agreement or for willful misconduct; or

(x)

take any action which could cause or require any ARMOUR company to make a public
announcement regarding any of the foregoing, seek or request permission to do
any of the foregoing, make any request to amend, waive or terminate any
provision of this Section 1.2 (including this Section 1.2(x)), or make any
public announcement with respect to any of the foregoing (it being understood,
for the avoidance of doubt, that Bulldog may make public statements regarding
the matters pursuant to which this Agreement or the Purchase Agreement relate
that are not inconsistent with the press release attached as Exhibit A hereto,
pursuant to the last sentence of Section 2.2).  

1.3

Bulldog covenants and agrees that it will:

(i)

consistent with applicable law, appear at any annual or special meeting of
shareholders of any ARMOUR company or otherwise cause all shares it beneficially
owns as of the record date for such meeting to be counted as present thereat for
purposes of a quorum except as noted in Section 2.3(ii) below; and

(ii)

vote or cause to be voted at any ARMOUR company shareholder meeting all of the
shares it beneficially owns as of the record date for such meeting in accordance
with the recommendation of the applicable ARMOUR company Board with respect to
any nominee for director, approval of an independent financial accounting firm
or any proposal made by the ARMOUR company Board or one or more ARMOUR company
shareholders.   

Section 2.

Public Statements.

2.1

Each Party shall refrain from directly or indirectly disparaging, impugning, or
taking any action reasonably likely to damage the reputation of any other Party.
 The foregoing shall not apply to any compelled testimony or production of
information, either by legal process or subpoena or in connection with a
response to a request for information from any governmental authority with
jurisdiction over the Party from whom information is sought.

2.2

At Closing (as defined in the Purchase Agreement), the Company shall issue a
press release substantially in the form attached hereto as Exhibit A, announcing
certain terms of this Agreement and the Purchase Agreement.  The Company hereby
agrees not to issue any other press release, or make any public announcement or
public statement, regarding the matters pursuant to which this Agreement and the
Purchase Agreement relate that are inconsistent with such press release.
 Bulldog hereby agrees not to issue any press release, or make any public
announcement or public statement, regarding the matters pursuant to which this
Agreement or the Purchase Agreement relate that are inconsistent with such press
release.

Section 3.

Miscellaneous.

3.1

Remedies.  Each Party hereto hereby acknowledges and agrees that irreparable
harm will occur in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or are otherwise breached.  It
is accordingly agreed that the Parties will be entitled to seek specific
performance hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in any state or
federal court in the State and County of New York, in addition to any other
remedy to which they may be entitled at law or in equity.  Any requirements for
the securing or posting of any bond with respect to any such remedy are hereby
waived.  All rights and remedies under this Agreement are cumulative, not
exclusive, and will be in addition to all rights and remedies available to any
Party at law or in equity.  

3.2

Jurisdiction; Venue; Waiver of Jury Trial.  The Parties hereto hereby consent to
and submit to the jurisdiction of the state or federal courts in the State and
County of New York for any actions, suits or proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby.  The Parties
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement, or the transactions contemplated hereby, in the
state or federal courts in the State and County of New York, and hereby further
waive and agree not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.  The Parties waive all right to trial by jury in any action, proceeding
or counterclaim (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement.




2




--------------------------------------------------------------------------------




3.3

Entire Agreement.  This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the Parties hereto.  No prior oral
representations or undertakings concerning the subject matter hereof will
operate to amend, supersede, or replace any of the terms or conditions set forth
in this Agreement, nor will they be relied upon.

3.4

Section Headings.  Descriptive headings are for convenience only and will not
control or affect the meaning or construction of any provision of this
Agreement.

3.5

Notice.  All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto will
be validly given, made or served, if in writing and sent via facsimile (with
confirmation), U.S. certified mail, return receipt requested, or by overnight
courier service to:

If to the Company to:




JAVELIN Mortgage Investment Corp.

3001 Ocean Drive

Suite 201

Vero Beach, FL 32963

Facsimile No.: (248) 447-5126

Attention:

Scott J. Ulm

Jeffrey J. Zimmer

Fax:

(561) 348-2408

Tel:

(772) 617-4340

Email:

sju@ARMOURllc.com

jz@ARMOURllc.com

With a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

Attention:

Adam O. Emmerich


Ronald C. Chen

Fax:

(212) 403-2234

Tel:

(212) 403-1000

Email:

aoemmerich@wlrk.com

rcchen@wlrk.com  

and to:

Akerman LLP
One Southeast Third Avenue
Suite 2500
Miami, Florida 33131

Attention:

Bradley D. Houser

Fax:

(305) 374-5095

Tel:

(305) 374-5600

Email:

bradley.houser@akerman.com

If to Bulldog, to:




Phillip Goldstein and Andrew Dakos

Park 80 West – Plaza Two

250 Pehle Avenue, Suite 708

Saddle Brook, NJ 07663

Tel:

(201) 881-7101

Email:

pgoldstein@bulldoginvestors.com  

adakos@bulldoginvestors.com




3




--------------------------------------------------------------------------------




Such addresses may be changed from time to time by means of a notice given in
the manner provided above.  Delivery of all notices and other communications
(other than legal process) hereunder shall be deemed effective upon receipt of
such communications.  

3.6

Severability.  Any provision of this Agreement that is invalid or unenforceable
in any jurisdiction will, as to such jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining provisions of this Agreement or affecting the
validity or enforceability of any provisions of this Agreement in any other
jurisdiction.  In addition, the Parties agree to use their best efforts to agree
upon and substitute a valid and enforceable term, provision, covenant or
restriction for any such term, provision, covenant or restriction that is held
invalid, void or unenforceable by a court of competent jurisdiction.

3.7

Governing Law.  This Agreement will be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
applicable principles of conflicts of law or choice of laws of any state.

3.8

Binding Effect; No Assignment.  This Agreement will be binding upon and inure to
the benefit of and be enforceable by the successors and assigns of the Parties
hereto.  Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the Parties hereto, or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, provided that, for the avoidance of doubt, any ARMOUR company
shall be a third-party beneficiary of JMI’s rights pursuant to this Agreement
and may enforce such rights.  No Party to this Agreement may, directly or
indirectly, assign its rights or delegate its obligations hereunder without the
prior written consent of the other Party.  Any such attempted assignment will be
null and void.

3.9

Amendments; Waivers.  No provision of this Agreement may be amended other than
by an instrument in writing signed by the Parties hereto, and no provision
hereof may be waived other than by an instrument in writing signed by the Party
against whom enforcement is sought.  

3.10

Termination.  This Agreement shall become effective immediately after being
signed by the Parties and shall remain in full force and effect for five years
at which point it shall terminate.

3.11

Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

3.12

Certain Definitions.  As used in this Agreement: (a) the term “beneficial
ownership” (and correlative terms) shall have the meaning ascribed to such term
under Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and (b) the term “affiliate” shall have the
meaning ascribed to such term under Rule 12b-2 promulgated under the Exchange
Act.   

[signatures appear on next page]





4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.







 

JAVELIN Mortgage Investment Corp.

 

 

 

 

By:

/s/ Jeffery J. Zimmer

 

 

Name: Jeffery J. Zimmer

 

 

Title: Co-Chief Executive Officer

 

 

 

 

 

 

 

Bulldog Investors, LLC

 

 

 

 

By:

/s/ Phillip Goldstein

 

 

Name: Phillip Goldstein

 

 

Title: Member








5


